IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-78,532-01


EX PARTE JOSEPH URTADO, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. D-1-DC-09-904068-A IN THE 403rd DISTRICT COURT

FROM TRAVIS COUNTY



Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of three counts of
aggravated assault and two counts of simple assault, and was sentenced to fifty-five  years'
imprisonment for the aggravated assault counts.  
	On October 3, 2012, the trial court made findings of fact and conclusions of law,
recommending that relief be denied	The trial court's findings did not fully address all fact issues
necessary to the resolution of the claims that Applicant raised.  Nonetheless, this Court has
undertaken an independent review of all the evidence in the record.  Therefore, based on the trial
court's findings of fact and conclusions of law as well as this Court's independent review of the
entire record, we deny relief.
 
Filed: November 21, 2012
Do not publish